DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see the amendments and remarks filed on 1/26/2021 with respect to Claims 1-29 have been fully considered and are persuasive.  The  rejection under 35 USC 103 of  claims 1-11, 21-29 has been withdrawn. 

Allowable Subject Matter

Claims 1,2, 4-11, 21,22, 24-29 are allowed.
Claims 3, 12-20, and 23 are cancelled.
The following is an examiner’s statement of reasons for allowance:  
Referring to the claim 1, the closest prior art of record fails to teach or reasonably suggest that, A spotlight comprising: a housing; a first light source supported by the housing and including a center spotlight arranged at a center of a light emitting portion of the housing; a second light source supported by the housing and including a group of lights arranged adjacent a periphery of the light-emitting portion-of the housing and a user input for receiving mode selections including a first mode selection, a second mode selection, and a third mode selection; and a switch bridge connecting the power supply to the first light source and the second light source.  Hence, claim 1 and depending claims are allowed.

Referring to the claim 21 the closest prior art of record fails to teach or reasonably suggest that, A spotlight comprising: a housing including a rectangular light emitting portion; a first light source supported by the housing and including a center spotlight arranged at a center of the rectangular light emitting portion; a second light source supported by the housing and including a group of lights arranged adjacent a periphery of the rectangular light-emitting portion, wherein the group of lights includes at least four lights each arranged adjacent a corner of the rectangular light-emitting portion; [[and]] a power supply supported by the housing and providing power to the first light source and the second light source; and a user input for receiving mode selections including a first mode selection, a second mode selection, and a third mode selection, wherein the one or more driving circuits independently operate the first light source and the second light source based on the received mode selections.   Hence, claim 21 and depending claims are allowed.

Referring to the claim 21 the closest prior art of record fails to teach or reasonably suggest that   A spotlight comprising: a housing including a rectangular light emitting portion; a first light source supported by the housing and including a center the first light source, and the second light source and configured to drive the first light source and the second light source; and a user input for receiving mode selections including a first mode selection, in which the one or more driving circuits provides a first amount of power to the first light source and provides no power to the second light source, a second mode selection, in which the one or more driving circuits provides no power to the first light source and provides a second amount of power to the second light source and a third mode selection, in which the one or more driving circuits provides a third amount of power to the first light source and provides a fourth amount of power to the second light source.  Hence, claim 29 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 2, 4-11, 21,22, 24-29 are allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        2/13/2021